Case 3:17-cv-00337-S-BN Document 135 Filed 03/19/19   Page 1 of 3 PageID 739
Case 3:17-cv-00337-S-BN Document 135 Filed 03/19/19                Page 2 of 3 PageID 740




                             UNITED STATES DISTRICT COURT
                                 Northern District of Texas



CRAIG CUNNINGHAM, Pro-se                      )
                                      )
        Plaintiff                         )
                                      )           CIVIL ACTION NO.: 3-17-cv-00337-M
v.                                    )                                               )
Nationwide Security Solutions, Inc., et al         )

     Defendants.

                                    Certificate of Service




I hereby certify a true copy of the foregoing was mailed to the Defendant's attorney in
this case:




 /~
L&ig'ct.(n'~
                /' c/..
3000 Custer Road, ste 270-206 Plano, Tx 75075 615-348-1977
Case 3:17-cv-00337-S-BN Document 135 Filed 03/19/19   Page 3 of 3 PageID 741
